Exhibit 10.1

 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

Amendment No. 8

 

to the A330 Purchase Agreement

 

dated as of December 21, 2000

 

between

 

AVSA, S.A.R.L.

 

And

 

NORTHWEST AIRLINES, INC.

 

January 6, 2006

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, MN  55121

 

Re: LETTER AGREEMENT NO. 4: RELIABILITY GUARANTEES

 

Ladies and Gentlemen:

 

Northwest Airlines, Inc. (“Northwest”) and AVSA, S.A.R.L. (“AVSA”), have entered
into an A330 Purchase Agreement, dated as of December 21, 2000 (as amended from
time to time, the “Agreement”), which covers, among other matters, the sale by
AVSA and the purchase by Northwest of certain Aircraft, under the terms and
conditions set forth in said Agreement. Northwest and AVSA have agreed to set
forth in this Amendment No. 8 to the Agreement (this “Amendment”) certain
amendments to Letter Agreement No. 4 to the Agreement, also dated as of December
21, 2000 (“L.A. No 4”). Capitalized terms used herein and not otherwise defined
in this Amendment shall have the meanings assigned thereto in the Agreement. The
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Amendment.

 

Representatives of Northwest and Airbus North America Customer Services, Inc.,
met at the facilities of Northwest in Minneapolis on July 14, 2005, regarding
the application of L.A. No. 4. Following that meeting, Northwest issued its ***,
under L.A. No. 4, relating to ***.

 

1

--------------------------------------------------------------------------------


 

1.             Amendment. Northwest and AVSA agree that the Aircraft and
Converted Firm A330-200 Aircraft currently in service in Northwest’s fleet are
operating with Achieved ODI Performance, Achieved On-Time Performance, Achieved
30-Minute On-Time Performance and Completion Factor within the guaranteed
parameters set forth in Paragraph 3 of L.A. No. 4. Accordingly, AVSA and
Northwest agree that Northwest will *** as specified in Paragraph 4.2(i) of L.A.
No. 4, provided, however, that it will ***.

 

2.             Effect of Amendment. The provisions of this Amendment are binding
on each of the parties hereto upon the signature hereof by such parties. L.A.
No. 4 will be deemed amended to the extent herein provided and, except as
specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments or representations whatsoever, whether oral or
written, relating to the subject matter of this Amendment. The parties agree
that this Amendment will constitute an integral, nonseverable part of L.A. No.
4, that the provisions of L.A. No. 4 are hereby incorporated herein by
reference, and that this Amendment will be governed by the provisions of L.A.
No. 4, except that if L.A. No. 4 and this Amendment have specific provisions
that are inconsistent, those set forth in this Amendment will govern. Northwest
and AVSA agree that this Amendment will not be deemed to be an assumption under
the U.S. Bankruptcy Code by Northwest of either L.A. No. 4 or the Agreement.

 

3.             Confidentiality. This Amendment is subject to the confidentiality
provisions set forth in Clause 22.4 of the Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective officers thereunto duly authorized as of the day and year first above
written.

 

 

NORTHWEST AIRLINES, INC.

 

AVSA, S.A.R.L.

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

By:

/s/ Marie-Pierre Merle Beral

 

 

   Daniel B. Matthews

 

 

   Marie-Pierre Merle Beral 

 

   Senior Vice President & Treasurer

 

 

   Chief Executive Officer

 

2

--------------------------------------------------------------------------------